785 F.2d 310
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.RALPH SHRADER, INC., A MICHIGAN CORPORATION, Plaintiff-Appellant,v.DIAMOND INTERNATIONAL CORPORATION, A DELAWARE CORPORATION;CROWN CORK & SEAL COMPANY, A NEW YORK CORPORATION;AMERICAN CAN COMPANY, A NEW JERSEYCORP., Defendants-Appellees.
85-1794
United States Court of Appeals, Sixth Circuit.
1/24/86

ORDER
BEFORE:  ENGEL, CONTIE and MILBURN, Circuit Judges.


1
This matter is before the Court upon consideration of the appellee's motion to dismiss for lack of jurisdiction.  The appellant has failed to file a response.


2
The record shows that this case was brought in the district court against three defendants, Diamond International Corporation, Crown Cork and Seal, Inc., and American Can Company.  On October 3, 1984, the district court granted summary judgment in favor of American Can Company.  Plaintiff-appellant timely filed a motion to amend findings which was denied by the district court on August 26, 1985.  This appeal followed.


3
The order of the district court granting summary judgment in favor of defendant-appellee disposed of fewer than all of the claims and fewer than all parties involved in this action.  The district court did not expressly direct that judgment be entered on that order (or the order of August 26, 1985) nor did it expressly determine that there was no just reason for delay pursuant to Rule 54(b), Federal Rules of Civil Procedure.  Therefore, there is no final, appealable order, which is required to give this Court jurisdiction under 28 U.S.C. Sec. 1291; and without the district court's certification there is no jurisdiction for this Court to hear an interlocutory appeal under 28 U.S.C. Sec. 1292.  Rudd Construction Equip.  Co. v. Home Ins. Co., 711 F.2d 54 (6th Cir. 1983); McIntyre v. First National Bank of Cincinnati, 585 F.2d 190 (6th Cir. 1978); Moody v. Kapica, 548 F.2d at 133 (6th Cir. 1976); Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir. 1973).


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed.